DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) in view of Yanagihara et al. (Pub. No. US 2016/0100509).
As to claim 1, Anderson discloses a harness assembly (fig. 1), comprising: 
a cable 12 having a cable shielding 18 around at least a portion of a plurality of wires 14; 
a connector 16 with an integrated backshell 20 arranged at an angle with respect to the cable; 
an external braid 28 disposed around at least a portion of the backshell and the cable; and 
an overbraid 30 around at least a portion of the external braid, the overbraid having two layers 30, 46.  
However, Anderson does not disclose that the overbraid having two layers 30, 46.  
Yanagihara discloses overbraid 3 having two layers (fig. 4).

As to claim 4, Anderson in view of Yanagihara discloses a band 7 disposed around a first of the two layers of the overbraid, a second of the two layers of the overbraid being disposed around the band (fig. 4 of Yanagihara).
As to claim 5, Anderson in voew of Yanagihara discloses that the overbraid is a single material folded over at least a portion of itself to form the two layers (fig. 4 of Yanagihara).  
As to claim 11, Anderson discloses a method for assembling a harness assembly (fig. 1), comprising: 
arranging a cable 12 and a connector 16 with an integrated backshell 20 at an angle with respect to one another; 
providing an external braid 28 around at least a portion of the backshell and an end of the cable adjacent to the connector; 
providing an overbraid 30 around at least a portion of the external braid, 
However, Anderson does not disclose the overbraid having two layers.  
Yanagihara discloses overbraid 3 having two layers (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overbraid of Anderson have two layers as similarly taught by Yanagihara in order to have the overbraid be easily attached and reliably fixed (¶0041-0042).
As to claim 12, Anderson discloses that feeding the cable through a wall of the external braid prior to termination (fig. 1).  
As to claim 13, Anderson in view of Yanagihara discloses that providing the overbraid includes applying a single material of the overbraid over the at least a portion of the external braid, and folding the single material over at least a portion of itself to form the two layers (fig. 4 of Yanagihara).  
As to claim 18, Anderson discloses a connector 16 (fig. 1) for a harness assembly, comprising: 
a backshell 20; 
an external braid 28 disposed around at least a portion of the backshell; and 
an overbraid 30 around at least a portion of the external braid.
However, Anderson does not disclose the overbraid having two layers.  
Yanagihara discloses overbraid 3 having two layers (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overbraid of Anderson have two layers as similarly taught by Yanagihara in order to have the overbraid be easily attached and reliably fixed (¶0041-0042).
As to claim 19, Anderson in view of Yanagihara discloses that a band 7 disposed around a first of the two layers of the overbraid, a second of the two layers of the overbraid being disposed around the band (fig. 4 of Yanagihara).  
As to claim 20, Anderson in view of Yanagihara discloses that the overbraid is a single material folded over at least a portion of itself to form the two layers (fig. 4 of Yanagihara).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Dibble et al. (Patent No. US 4,804,338).
As to claim 2, Anderson does not disclose that the angle is approximately 90 degrees.  
Dibble discloses that the angle is approximately 90 degrees (fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the backshell be approximately 90 degrees as similarly taught by Dibble in order to have the shape of the connector suitable for its intended use.
As to claim 3, Anderson does not disclose that the angle is approximately 45 degrees.  
Dibble discloses that the angle is approximately 45 degrees (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the backshell be approximately 45 degrees as similarly taught by Dibble in order to have the shape of the connector suitable for its intended use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Pedruzzi (Pub. No. US 2013/0072055).
As to claim 6, Anderson does not disclose that the overbraid is nickel-plated.  
Pedruzzi discloses an overbraid 84 being nickel-plated (¶0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overbraid or Anderson be nickel-plated as similarly taught by .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Fish (Patent No. US 4,921,449).
As to claim 7, Anderson does not disclose further comprising shrink tubing over at least a portion of the overbraid in a region of the backshell.  
Fish discloses shrink tubing 32 over at least a portion of the overbraid in a region of the backshell (fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the harness assembly of Anderson have a shrink tubing over at least a portion of the overbraid in a region of the backshell as similarly taught by Fish in order to provide exterior protection of the harness assembly.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Myong (Patent No. US 9,197,008).
As to claim 8, Anderson does not disclose a cable tie around at least a portion of the overbraid in a region of an end of the cable.  
Myong discloses a cable tie (col. 4 lines 21-23) in a region of an end of the cable.  
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Canfield (Patent No. US 2,939,905).
As to claim 9, Anderson discloses that at least a portion of the external braid is configured as a flat braid.  
Canfield discloses a flat braid (figs. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external braid of Anderson be a flat braid as similarly taught by Canfield in order to have the external braid have a high flex life (col. 2 lines 14-17).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 1 above, and further in view of Daane et al. (Patent No. US 6,580,034).
As to claim 10, Anderson does not disclose a Teflon tubing disposed at an end of the cable between the cable shielding and the external braid.  
Daane discloses a Teflon tubing 100 disposed at an end of the cable (fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the harness assembly of Anderson have a Teflon tubing as similarly disclosed by Daane in order to protect the wiring harness.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Patent No. US 6,143,986) and Yanagihara et al. (Pub. No. US 2016/0100509) as applied to claim 11 above, and further in view of Dibble et al. (Patent No. US 4,804,338).
As to claim 16, Anderson does not disclose that the angle is approximately 90 degrees.  
Dibble discloses that the angle is approximately 90 degrees (fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the backshell be approximately 90 degrees as similarly taught by Dibble in order to have the shape of the connector suitable for its intended use.
As to claim 17, Anderson does not disclose that the angle is approximately 45 degrees.  
Dibble discloses that the angle is approximately 45 degrees (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the backshell be approximately 45 degrees as similarly taught by Dibble in order to have the shape of the connector suitable for its intended use.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 11 and 13, a combination of limitations that discloses securing the 
Regarding dependent claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 11 and 13, a combination of limitations that discloses securing an end of the overbraid opposite a folded end of the overbraid to the at least a portion of the external braid in a region of the end of the cable adjacent to the connector.  None of the reference art of record discloses or renders obvious such a combination.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
The applicant argues that Anderson does not disclose or suggest “a connector with an integrated backshell” or “a connector…arranged at an angle with respect to the cable.”
Anderson discloses that a suitable backshell means receives a connector means and physically couples them (figs. 1-3; col. 1 lines 39-42; col. 2 lines 42-44; claim 1).  The term “integrated” is broad and is interpreted as “combine (one thing) with another so that they become a whole” as defined by Google.  Therefore, the connector is combined with the backshell to form one integrated piece. Regarding the connector being arranged at an angle with respect to the cable, the limitation “arranged at an angle” is broad.  Anderson discloses the connector being arranged 180° from the cable.  Furthermore, the exterior of the connector extends perpendicularly to the cable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohr et al. (Patent No. US 9,716,374) discloses an integrated backshell having a braided shield disposed around the backshell and cables, and an overbraid arranged around the braided shield and being folded to form 2 layers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847